DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al (US 2010/0132208).
Moon et al teach an apparatus as claimed.
The apparatus comprises:
A processing chamber (20), chamber walls, a chamber door (11), a heating element (30), a steam generator (40), a fan (34), which is readable on both a supply fan and an exhaust fan (please, note that the claims do not require the claimed supply and exhaust fans be different parts. Moon et al also teach a bottom wall of the chamber (20) provided with a steam port (44). Moon et al also teach a filter (100). The referenced parts are best shown on Figures 1-3 and described in the related description. The filter is best shown on Figure 7.
See also Figures 4-6 and the related description.
The walls and the door of the chamber (20) are shown as having thickness, such is readable on the claimed unspecified insulation.
The apparatus is functioning by supplying steam (which is an antimicrobial agent) to the chamber.
Moon et al also teach a method of using the apparatus comprising disposing an item to be steamed in the chamber activating the heater, and the steam generator, activating the fan.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moon et al (US 2010/0132208).
Moon et al do not specifically state that the filter of the apparatus is a HEPA filter, but since they disclose the filter they used as an antibiotic filter, which removes dust, nap, odors, bacteria, etc. it appears that the disclosed filter is a HEPA filter. See at least [0012] and [0046-47].
On the hand, it would have been obvious to an ordinary artisan at the time the invention was filed to use a HEPA filter in the apparatus of Moon et al in order to use a known device for its known purpose since HEPA filters by the definition are specifically designed to remove at least 99.97% of dust, pollen, mold, bacteria, and any airborne particles with a size of 0.3 microns (µm).
Claims 9 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US 2010/0132208).
Moon et al do not specifically state to what temperature the temperature in the chamber is increased.
But since Moon et al teach the use of steam and also teach prevention of the lowering the temperature of the steam and prevention of the condensation of the steam (at least [0038]), it would have been obvious to an ordinary artisan at the time the invention was filed that the apparatus of Moon et al supplies the steam with the temperature of above 100C (212F).
Further, it has been obvious to an ordinary artisan at the time the invention was filed to find an optimum temperature of the treatment in the apparatus of Moon et al by routine experimentation depending from the specific of the application and the article to be treated.
	
As to claim 17: Modified Moon et al do not specifically state that the filter of the apparatus is a HEPA filter, but since they disclose the filter they used as an antibiotic filter, which removes dust, nap, odors, bacteria, etc. it appears that the disclosed filter is a HEPA filter. 
On the hand, it would have been obvious to an ordinary artisan at the time the invention was filed to use a HEPA filter in the apparatus of Moon et al in order to use a known device for its known purpose since HEPA filters by the definition are specifically designed to remove at least 99.97% of dust, pollen, mold, bacteria, and any airborne particles with a size of 0.3 microns (µm).


Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US 2010/0132208) in view of Shin et al (US 2019/0257024).
Moon et al do not specifically teach magnetic locking of the door.
However, the use of magnetic lacking for the doors of the clothes treatment apparatuses was known as evidenced by Shin et al (see at least [0074]).
It would have been obvious to an ordinary artisan at the time the invention was filed to provide magnetic locking to keep the door of the apparatus of Moon et al locked during the use in order to use a known device for its known purpose.


Claims 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US 2010/0132208) in view of any one of Kim et al (US 2009/0133298) and Grimm et al (US 6,868,621).
Moon et al do not specifically teach a temperature sensor.
However, the use of sensors to control functioning of the clothes treatment apparatuses was known as evidenced by Kim et al and Grimm et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide apparatus of Moon et al with temperature sensors in order to enable control of the functioning of the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,049,903 and 3,861,179 are cited to show that it was known to provide clothes treatment apparatuses with exhaust fans.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711